'e




      UNITED STATES DISTRICT COURT
      SOUTHERN DISTRICT OF NEW YORK
      - - _- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -   X


      UNITED STATES OF AMERICA
                                                                                 CONSENT PRELIMINARY ORDER
                          - V,   -                                               OF FORFEITURE AS TO SPECIFIC
                                                                                 PROPERTY AS TO
     LENNY OQUENDO,                                                              SPECIFIC PROPERTY

                                     Defendant.                                  18 Cr. 790 (PGG)

     ----------------------------------                                      X


                          WHEREAS, on or about October 30, 2018, LENNY OQUENDO (the

     "Defendant") was charged in a three-count Indictment, 18 Cr. 790 (PGG) (the Indictment") with

     Hobbs Act robbery, in violation of Title 18, United States Code, Section 1951 (Count One),

     conspiracy to commit Hobbs Act robbery, in violation of Title 18, United States Code, Section

     1951 (Count Two), and use, carrying, and possession of a firearm, in violation of Title 18, United

     States Code, Sections 924(c)(l)(A)(ii) and 2 (Count Three);

                          WHEREAS, the Indictment included a forfeiture allegation as to Counts One and

     Two, seeking forfeiture to the United States, pursuant to Title 18, United States Code, Section

     981(a)(l)(C), and Title 28, United States Code, Section 2461(c) of any and all property, real and

     personal, that constitutes or is derived from proceeds traceable to the commission of the offense

     charged in Count One and Two of the Indictment, including but not limited to property traceable

     to the commission of the offense charged in Count One and Two of the Indictment that the

     Defendant personally obtained;

                         WHEREAS, on or about May 23, 2019, the Defendant pled guilty to Count Three,

     pursuant to a plea agreement with the Government, wherein the Defendant admitted the forfeiture

     allegation with respect to Counts One and Two of the Indictment and agreed to forfeit, pursuant to
Title 18, United States Code, Section 981 (a)(!)( c ), and Title 28, United States Code, Section

246l(c), the following property:

                1. Jewelry, referenced in NYPD invoices 2000815966 and 2000815947,

( collectively, the "Specific Property");

                 WHEREAS, pursuant to Title 21, United States Code, Section 853(g), and Rules

32.2(b)(3), and 32.2(b)(6) of the Federal Rules of Criminal Procedure, the Government is now

entitled, pending any assertion of third-party claims, to reduce the Specific Property to its

possession and to notify any and all persons who reasonably appear to be a potential claimant of

their interest herein;

                IT IS HEREBY STIPULATED AND AGREED, by and between the United States

of America, by its attorney Geoffrey S. Berman, United States Attorney, Assistant United States

Attorney, Kyle Wirshba of counsel, and the Defendant, and his counsel, Sylvie Jill Levine, Esq.,

that:

                1.       As a result of the offenses charged in Count One and Two of the Indictment,

all of the Defendant's right, title and interest in the Specific Property is hereby forfeited to the

United States for disposition in accordance with the law, subject to the provisions of Title 21,

United States Code, Section 853.

                2.       Pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal Procedure, this

Consent Preliminary Order of Forfeiture as to Specific Property is final as to the Defendant,

LENNY OQUENDO, and shall be deemed part of the sentence of the Defendant, and shall be

included in the judgment of conviction therewith.
                3.      Upon entry of this Consent Preliminary Order of Forfeiture as to Specific

Property as to Specific Property, the United States (or its designee) is hereby authorized to take

possession of the Specific Property and to hold such property in its secure custody and control.

                4.      Pursuant to Title 21, United States Code, Section 853(n)(1), Rule 32.2(b)(6)

of the Federal Rules of Criminal Procedure, and Rules G(4)(a)(iv)(C) and G(5)(a)(ii) of the

 Supplemental Rules for Certain Admiralty and Maritime Claims and Asset Forfeiture Actions, the

United States is permitted to publish forfeiture notices on the government internet site,

www.forfeiture.gov. This site incorporates the forfeiture notices that have been traditionally

published in newspapers. The United States forthwith shall publish the internet ad for at least thirty

(30) consecutive days. Any person, other than the defendant, claiming interest in the Specific

Property must file a Petition within sixty (60) days from the first day of publication of the Notice

on this official government internet web site, or no later than thirty-five (35) days from the mailing

of actual notice, whichever is earlier.

                5.      The published notice of forfeiture shall state that the petition (i) shall be for

a hearing to adjudicate the validity of the petitioner's alleged interest in the Specific Property, (ii)

shall be signed by the petitioner under penalty of perjury, and (iii) shall set forth the nature and

extent of the petitioner's right, title or interest in the Specific Property, the time and circumstances

of the petitioner's acquisition of the right, title and interest in the Specific Property, any additional

facts supporting the petitioner's claim, and the relief sought, pursuant to Title 21, United States

Code, Section 853(n).

                6.      Pursuant to 32.2 (b)(6)(A) of the Federal Rules of Criminal Procedure, the

Government shall send notice to any person who reasonably appears to be a potential claimant

with standing to contest the forfeiture in the ancillary proceeding.
               7.      Upon adjudication of all third-party interests, this Court will enter a Final

Order of Forfeiture with respect to the Specific Property pursuant to Title 21, United States Code,

Section 853(n), in which all interests will be addressed.

               8.      Pursuant to Rule 32.2(b)(3) of the Federal Rules of Criminal Procedure, the

United States Attorney's Office is authorized to conduct any discovery needed to identify, locate

or dispose of forfeitable property, including depositions, interrogatories, requests for production

of documents and the issuance of subpoenas.

               9.      The Court shall retain jurisdiction to enforce this Consent Preliminary Order

of Forfeiture as to Specific Property, and to amend it as necessary, pursuant to Rule 32.2 of the

Federal Rules of Criminal Procedure.

               10.     The Clerk of the Court shall forward three certified copies of this Consent

Preliminary Order of Forfeiture as to Specific Property to Assistant United States Attorney

Alexander J. Wilson, Chief of the Money Laundering and Asset Forfeiture Unit, United States

Attorney's Office, One Saint Andrews Plaza, New York, New York 10007.



                     (REMAINDER OF PAGE INTENTIONALLY LEFT BLANK)
               11.    The sign ature page of this Consent Preliminary Order of Forfeiture as to

Specific Property may be executed in one or more counterparts, each of which will be deemed an

original but all of which together will constitute one and the same instrument.




AGRE ED AND CONSENTED TO:

GEOFFREY S. BERMAN
Southern Dis


By:                                                                    A/a/e
       Kyl Wirs a                                                   DATE
       Assi:    United States Attorney
       One Saint Andrews Plaza
       New York, NY 10007
       (212)637-2493


LENNY OQUENDO


                                                                     222-)
                                                                    DATE


                                                                      )-2-1{
                                                                    DATE


SO ORDERED:


                                                                      kb_s_3,,9
HONORABL!oJ:!G:!;:;;;(y
UNITED STATES DISTRICT JUDGE
                                                                    DATE              (
